Citation Nr: 0002282	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-17 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.  He had additional periods of National Guard 
duty from January 1979 to April 1997.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have bilateral hearing loss due to 
acoustic trauma experienced during National Guard training.   


CONCLUSION OF LAW

Hearing loss was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he has bilateral hearing loss as a 
result of exposure to blast simulators, small arms fire, and 
other military-related acoustic trauma during periods of 
National Guard training from January 1979 to April 1997.  In 
a February 1998 statement, he specifically cited the year 
1987 as the year he first became aware of his hearing loss 
problem.   

During the veteran's December 1976 service discharge 
examination, pure tone thresholds were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
15
0
LEFT
0
0
0
0
0

During an Army National Guard audiological examination in 
December 1979, puretone thresholds were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
12
13
13
14
15
LEFT
13
13
14
15
15

Private medical records of John A. Diddams, M.D., dated in 
March 1988 reveal that the veteran complained of ringing in 
both ears.  An audiogram showed high tone sensorineural 
hearing loss with normal tympanograms.  He was advised 
regarding ear protection when around noise in the future.

During the National Guard audiological evaluation in April 
1988, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
430
60
30
LEFT
5
15
25
55
55

The veteran was diagnosed as having high frequency hearing 
loss in both ears.  The examining physician recommended that 
the veteran be provided hearing protection while in hazardous 
noise areas.

A physician's summary of the veteran's interview and medical 
history during the April 1988 National Guard examination 
included an assessment of bilateral high frequency hearing 
loss since 1986 until the present time, due to working in a 
hazardous noise area, manifested by tinnitus in both ears, no 
treatment sought.

During audiological evaluation at the veteran's August 1992 
National Guard examination, pure tone thresholds, as measured 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
55
>80
LEFT
15
30
45
55
75

The veteran was diagnosed as having high frequency hearing 
loss.

Private medical records of Craig G. Stein, M.D., dated in 
April 1994, reveal that the veteran was having worsening 
tinnitus.  The physician noted that the veteran had some 
outside noise exposure, and used to be exposed to quite a bit 
of noise "at the mine", but no longer.  An audiogram showed 
bilateral symmetrical hightone hearing loss which was worse 
than the previous audiogram in 1988.  The physician's 
impression was hightone hearing loss.  The veteran was 
referred for hearing aid evaluations, and was urged to very 
carefully protect his ears from further noise.

During a VA examination for hearing loss conducted by a VA 
audiologist in October 1997, the veteran reported onset of 
hearing loss and constant tinnitus in approximately 1987 or 
1988.  He felt that this was the result of exposure to blast 
simulators during exercises in the National Guard.  He worked 
currently as an equipment operator where he wore hearing 
protection but had difficulty hearing conversation and speech 
on his two-way radio.

Pure tone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
75
95
90
LEFT
15
35
60
85
90

The audiologist stated that audiological evaluation revealed 
a high frequency sensorineural hearing loss roughly symmetric 
with the right ear only slightly poorer than the left across 
the frequency range.  Loss downsloped from normal in the low 
frequencies through severe to profound in the extreme highs.  
In the examiner's diagnostic opinion, hearing loss appeared 
consistent with the reported exposure to high noise and 
hearing aid use was indicated.  

During a VA examination for ear disease conducted by a 
physician in October 1997, the veteran gave a history of 
exposure to grenade simulators, artillery simulators, and 
heavy truck motors.  Examination of both ears at the time was 
normal.  However, the veteran had ringing and buzzing in both 
ears, and hearing loss found at the October 1997 VA 
audiological examination was noted.  The physician's 
diagnosis was mixed deafness in both ears, especially 
sensorineural hearing loss.  The veteran complained of great 
difficulty hearing in a crowded room.  The veteran was noted 
to have a new job in which he was supervisor and had to 
listen to a beeper.  He had a hard time hearing what people 
were saying over the beeper.  The final diagnosis was 
deafness, both ears, with a secondary tinnitus which was 
causing the veteran great difficulty in sleeping. 

In October 1997, the RO received from the veteran a scholarly 
medical article which linked hearing loss to acute acoustic 
trauma.  Soldiers on active military service were noted to be 
a high-risk group due to repeated exposure to impact noises 
in the form of artillery or firearms.  The severity of the 
hearing loss was thought to be correlated with the intensity, 
frequency and spectrum of the noise, the length of exposure, 
and the distance between the exposed ear and the source of 
noise.

Lay statements from fellow servicemen, received in October 
1997, corroborated that the veteran's unit was exposed to 
small arms fire and pyrotechnical noise, engine noise and 
simulators.  This was noted to have happened with and without 
hearing protection.  One such statement elaborated that it 
wasn't until about 6 years prior that the unit was issued ear 
plugs, and that prior to that time they had no ear protection 
issued or available.

In October 1998, the veteran submitted a detailed work 
history from December 1973 forward.  The jobs listed were, in 
chronological order, a ceremonial guard for the United States 
Navy; a general laborer at a pellet plant; a line supervisor 
for aircraft and ground equipment fueling, storage and 
dispatch; a route driver delivering food to restaurants; a 
shipping supervisor for a food company; and a pit laborer and 
equipment operator.

Analysis

As will be discussed further below, of record is the opinion 
of a VA audiologist, given during a VA compensation 
examination, that the veteran's hearing loss "appears 
consistent" with the high noise exposure described by the 
veteran, which included exposure to blast simulators during 
exercises in the National Guard.  The Board considers this 
opinion adequate to render the veteran's claim plausible.  
Accordingly, The Board finds that the claim is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

For the purposes of applying the laws administered by the VA, 
service connection for impaired hearing is not precluded when 
the audiological threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

The fact that a veteran's hearing loss at the time of 
discharge did not meet the criteria set forth in 38 C.F.R. 
§ 3.385 does not preclude service connection for such hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The veteran has a current bilateral hearing loss disability.  
38 C.F.R. § 3.385.

The Board acknowledges the VA audiologist's opinion in 
October 1997 that the noise exposure as reported by the 
veteran "appears consistent" with the exposure to high 
noise as reported by the veteran.  The Board notes that one 
form of high noise reported by the veteran included exposure 
to blast simulators during National Guard duty.   The Board 
further notes that the audiologist did not definitively link 
the veteran's hearing loss to exposure to the blast 
simulators - the audiologist merely stated that the noise 
exposure "appears consistent" with the reported high noise 
exposure.  Another high noise exposure noted during the 
examination was at the veteran's workplace, at which the 
veteran wore hearing protection but had trouble hearing 
important information on his two-way radio.  In this context, 
the audiologist's opinion that the current hearing loss was 
consistent with exposure to high noise reported by the 
veteran was at best an attenuated expression of a plausible 
link between blast simulators and the veteran's hearing loss.  
The Board further notes that, all other things being equal, 
this audiologist's opinion would carry less weight than that 
of a physician.

In April 1988, shortly after the period from 1984 to 1987 
during which the veteran claims to have experienced inservice 
acoustic trauma, a reviewing physician opined that the 
veteran's bilateral high frequency hearing loss from 1986 to 
the present was due to "working in a hazardous noise area."  
This physician was very likely aware of the nature of the 
veteran's National Guard duty in making this assessment, 
since he was examining the veteran for purposes of 
determining whether the veteran was fit for such duty.  This 
physician expressed a definitive link between work-related 
noise and the veteran's hearing loss.

Additionally, when examining the veteran for hearing loss and 
tinnitus in 1994, Dr. Stein noted that the veteran had a 
history of noise exposure, and specifically noted that the 
veteran used to be exposed to quite a bit of noise at "the 
mine."  Apparently the history of exposure to blast 
simulators, firearms or other military-related acoustic 
trauma was either not elicited from the veteran or was not 
noted by the physician.

In any event, the one physician who likely had the most 
complete picture of the veteran's history of acoustic trauma 
was the one who conducted the veteran's April 1988 
examination.  He reviewed the veteran's history shortly after 
the time period during which the veteran claims to have 
experienced his hearing loss, and was aware that the veteran 
had National Guard duty.  This physician opined that the 
veteran's hearing loss was due to work-related noise 
exposure.  The history of work-related noise exposure in the 
April 1994 private medical record, given while the veteran 
was seeking treatment rather than VA compensation, tends to 
corroborate the history as reflected in the April 1988 
National Guard report.

Accordingly, the Board finds highly probative the military 
physician's opinion as rendered during the April 1988 
National Guard examination that the veteran's hearing loss 
was due to "working in a hazardous noise area."  For the 
reasons noted above, the Board finds the opinion of a VA 
audiologist that the veteran's hearing loss "appears 
consistent" with the history of high noise exposure to 
establish a plausible link between the veteran's exposure to 
blast simulators during his National Guard duty and his 
hearing loss, but no more.  In conclusion, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss, and the 
claim is denied.

The Board acknowledges the lay statements of the veteran and 
his fellow servicemen to the effect that they were exposed to 
loud engine noise and pyrotechnics explosions, sometimes 
without hearing protection.  The Board accepts these lay 
statements as credible.  However, these lay statements are 
not probative as to the critical issue in this case, the 
medical cause of the veteran's current hearing loss.  The 
veteran and his fellow servicemen, as a lay persons, are not 
competent to provide medical opinions, such as assertions as 
to medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board further acknowledges the article received from the 
veteran which reflects that soldiers on military service are 
often subject to acoustic trauma sufficient to cause 
permanent hearing loss.  However, the Board does not consider 
this article sufficient to show that the veteran's hearing 
loss was caused by noise exposure he experienced during his 
periods of service in the National Guard.  The article 
contemplates the increased risks of soldiers who are 
repeatedly exposed to artillery or firearms blasts during 
full-time military duty.  It does not discuss the probability 
that permanent hearing loss would result from conditions 
similar to those under which the veteran served from January 
1979 to April 1997.  


 

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







